Citation Nr: 0511655	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  93-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In August 1999, the Board issued a decision denying the 
veteran's claim for an increased rating for pulmonary 
tuberculosis and denying the veteran's claim for a total 
rating for compensation purposes based on individual 
unemployability.  The veteran appealed the August 1999 
decision.  In June 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the August 1999 decision 
to the extent that it denied an increased rating for 
pulmonary tuberculosis and remanded that issue to the Board 
for readjudication.  In August 2003, the Board remanded the 
veteran's pulmonary tuberculosis claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law, and its implementing regulation, both of which apply to 
the present appeal, essentially redefined VA's duties to 
notify and assist claimants, requiring that VA notify 
claimants and their representatives, if any, of any 
information and evidence needed to substantiate and complete 
their claims, of the division of responsibility between 
claimants and VA to secure that evidence, and of the need for 
claimants to submit any additional evidence in their 
possession that is pertinent to the matters on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b), (c).  

In February 2005, the Board received a letter from the 
veteran's attorney.  He stated that the VA had not obtained 
all of the veteran's pertinent medical evidence from the VA 
facilities at Madison, Wisconsin and Rockford, Illinois.  He 
requested that these records be obtained.  A review of the 
claims file reveals that VA outpatient records have not been 
received from the Madison, Wisconsin VA Medical Center (VAMC) 
dated subsequent to August 1997, or from the Rockford, 
Illinois VAMC dated subsequent to May 1996.  38 C.F.R. 
§ 3.159(c)(2) (2004) requires that VA obtain copies of the 
veteran's VA medical records from the above mentioned 
facilities.

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should contact the Madison, 
Wisconsin VAMC and request copies of all 
of the veteran's treatment records, both 
inpatient and outpatient, dated from 
August 1997 to present.    

2.  The RO should contact the Rockford, 
Illinois VAMC and request copies of all 
of the veteran's treatment records, both 
inpatient and outpatient, dated from May 
1996 to present.

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




